Citation Nr: 0216373	
Decision Date: 11/14/02    Archive Date: 11/25/02

DOCKET NO.  99-21 981A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance or by reason of being housebound.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel



INTRODUCTION

The veteran served on active duty in the military during 
World War II, from September 1943 to March 1946.

In September 1999, the Department of Veterans Affairs (VA) 
Regional Office (RO) in New Orleans, Louisiana, determined 
the veteran was not entitled to special monthly pension 
(SMP).  He appealed the RO's decision to the 
Board of Veterans' Appeals (Board).  After conducting a 
preliminary review of the record, the Board remanded his case 
to the RO in March 2001 for further development and 
consideration.  The RO completed the development requested, 
continued to deny the claim, and returned the case to the 
Board.


FINDINGS OF FACT

1.  The veteran is receiving a VA pension based on permanent 
and total disability due to several chronic conditions that 
are not service connected.  They are:  hypertensive 
cardiovascular disease, hypertension, and coronary artery 
disease, status post coronary artery bypass graft surgery and 
atrial fibrillation (rated as 60 percent disabling); 
degenerative joint disease of the lumbar spine 
with limitation of motion (rated as 10 percent disabling); 
degenerative joint disease of the left shoulder (also rated 
as 10 percent disabling); an upper gastrointestinal bleed 
with acute pancreatitis (rated 10 percent, too); benign 
prostatic hypertrophy (rated as 0 percent disabling); hearing 
loss (also 0 percent), and residuals of a back injury and 
right leg condition (rated 0 percent, too).  The combined 
rating, considering the aggregate effect of all of these 
conditions, is 70 percent.

2.  The veteran is not helpless or blind, or so nearly 
helpless or blind as to require the regular aid and 
attendance of another person.

3.  The veteran is not a patient in a nursing home.

4.  The veteran is not bedridden.

5.  The veteran's disabilities do not prevent him from 
dressing or undressing himself, keeping himself ordinarily 
clean and presentable, feeding himself, attending to wants of 
nature, or protecting himself from the hazards or dangers 
incident to his daily environment.  He also does not have 
frequent need of adjustment of any special prosthetic or 
orthopedic appliance, which by reason of disability cannot be 
done without aid.

6.  The veteran does not have a single disability 
independently rated or ratable as 100 percent disabling under 
the applicable criteria of the rating schedule, irrespective 
of any considerations based on unemployability.


CONCLUSION OF LAW

The criteria have not been met for special monthly pension 
benefits based on the need for the regular aid and attendance 
of another person or, alternatively, by reason of being 
housebound.  38 U.S.C.A. §§ 1502, 1521 (West 1991); 38 C.F.R. 
§§ 3.351, 3.352 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicability of the Veterans Claims Assistance Act of 
2000 (the "VCAA")

On November 9, 2000, during the pendency of this appeal, the 
President of the United States signed into law the VCAA.  
This new law eliminated the requirement of submitting a well-
grounded claim.  It also revised VA's obligations insofar as 
notifying the veteran of the type of evidence needed to 
support his claim-and thereby complete his application for 
benefits, and assisting him in obtaining evidence if it is 
potentially relevant to his case.  This includes, when 
necessary, having him examined to obtain a medical opinion.  
The VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West Supp. 2002), and the implementing 
regulations are found at 66 Fed. Reg. 45,620-45,632 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  Since this change in law occurred during the 
pendency of this appeal, the veteran is entitled to have the 
VCAA considered when deciding his case because it provides 
procedural safeguards and protections to him that were not 
previously available.  See, e.g., Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991); Dudnick v. Brown, 10 Vet. App. 
79, 80 (1997).

Here, though, the requirements of the VCAA have been 
satisfied.  As alluded to earlier, the Board rather recently 
remanded this case to the RO in March 2001 for further 
development and consideration.  And in remanding the case, 
the Board specifically cited the VCAA and the resulting need 
to return the case to the RO to comply with this new law.  
This included obtaining additional relevant medical records 
concerning the veteran's recent treatment since April 1999 in 
the outpatient clinic of the VA Medical Center (VAMC) in 
Alexandria, Louisiana, and having him undergo a whole battery 
of VA medical examinations (cardiovascular, orthopedic, and 
gastrointestinal) to obtain medical opinions concerning the 
nature and extent of his disabilities at issue.  The Board 
also indicated that he should receive a Supplemental 
Statement of the Case (SSOC) citing the pertinent laws and 
regulations governing the award of SMP since, unfortunately, 
the Statement of the Case (SOC) issued in November 1999 
did not contain this information and list the criteria for 
receiving this benefit.  Upon receiving the case back from 
the Board on remand, however, the RO sent the veteran letters 
in June and September 2001-again apprising him of the VCAA 
and its legal implications, and the RO obtained all of his 
relevant medical treatment records from the VA outpatient 
clinic (VAOPC) in Alexandria for the specific dates 
indicated.  The RO also gave him an opportunity to identify 
and submit any other supporting medical evidence, which he 
did.  The RO received additional records in December 2001 
from his primary care private physician, A. F. Breazeale, 
M.D., in addition to other records received in September 2001 
from his dentist, Jeffrey J. Seilers, D.D.S.  And aside from 
that, he also underwent the battery of VA medical 
examinations in September 2001, and the SSOC issued in April 
2002 not only again cited the VCAA, but also included the 
criteria for receiving SMP, as did another SSOC even more 
recently issued in July 2002.  So those SSOCs, in turn, cured 
all of the prior procedural defects and omissions from the 
SOC.

The veteran has not indicated that any additional medical or 
other evidence, not already of record, needs to be obtained 
to substantiate his allegations and fairly decide his claim.  
He declined the opportunity to testify at a hearing.  
So there is no legitimate reason to further delay a decision 
in his case since all of the preliminary notice and 
development required by the VCAA has been completed..  See, 
e.g., Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Therefore, the Board may proceed to issue a 
decision in this appeal without fear of prejudicing him.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).

II.  Applicable Legal Criteria and Analysis

The veteran already has established his entitlement to a VA 
disability pension.  See a letter in his claims file ("c-
file") dated July 13, 2001, apprising him of this.  And that 
award, in turn, is an acknowledgement of sorts by VA that he 
is permanently and totally disabled due to several chronic 
conditions that are not service connected (meaning not 
related to his service in the military).  They are:  
hypertensive cardiovascular disease, hypertension, and 
coronary artery disease, status post coronary artery bypass 
graft surgery and atrial fibrillation (rated as 60 percent 
disabling); degenerative joint disease of the lumbar spine 
with limitation of motion (rated as 10 percent disabling); 
degenerative joint disease of the left shoulder (also rated 
as 10 percent disabling); an upper gastrointestinal bleed 
with acute pancreatitis (rated 10 percent, too); benign 
prostatic hypertrophy (rated as 0 percent disabling); hearing 
loss (also 0 percent), and residuals of a back injury and 
right leg condition (rated as 0 percent, too).  The combined 
rating, considering the aggregate effect of all of these 
conditions, is 70 percent.

The determinative issue in this particular appeal, however, 
is whether the veteran also is entitled to pension benefits 
at a "special," i.e., even higher rate.  This is an 
additional benefit above and beyond what he is currently 
receiving.  But it is reserved for specifically defined 
circumstances and, unfortunately, the medical and other 
evidence of record indicates that he does not meet the 
requirements for this additional benefit.  So his appeal must 
be denied because the preponderance of the evidence is 
unfavorable, meaning the benefit-of-the-doubt rule does not 
apply.  38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).

Pension benefits are payable at the "special," i.e., higher 
rate alluded to above, with a higher minimum income limit, if 
a veteran is a patient in a nursing home, is helpless or 
blind, or is so nearly helpless or blind as to need or 
require the regular aid and attendance (A&A) of another 
person, or otherwise establishes the factual need for the 
regular aid and attendance of another person.  
See 38 U.S.C.A. § 1502(b) (West 1991); 38 C.F.R. § 3.351 
(2002).

Determinations as to need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as:  an inability of the veteran to 
dress or undress himself or to keep himself ordinarily clean 
and presentable; a frequent need of adjustment of any special 
prosthetic or orthopedic appliance which by reason of the 
particular disability cannot be done without aid (not 
including adjustment of appliances that normal persons would 
be unable to adjust without aid); an inability to feed 
himself through loss of coordination of the upper extremities 
or through extreme weakness; an inability to attend to wants 
of nature; or incapacity, physical or mental, which requires 
care or assistance on a regular basis to protect the veteran 
from the hazards or dangers incident to his daily 
environment.  "Bedridden" will be a proper basis for 
finding the need for the regular aid and attendance of 
another person and is to be determined based on the actual 
requirement to be confined to a bed.  Conversely, voluntary 
confinement or instances where a physician has prescribed bed 
rest to promote convalescence or cure will not be considered 
"bedridden."  It is not required, however, that all of the 
disabling conditions enumerated above be found to exist 
before a favorable rating may be made.  The particular 
personal functions that a veteran is unable to perform should 
be considered in connection with his condition as a whole.  
It is only necessary that the evidence establishes that the 
veteran is so helpless as to need regular aid and attendance, 
not that there be a constant need.  38 C.F.R. § 3.352(a). 
Neither is permanency of the need for regular aid and 
attendance necessary.  See VAOPGCPREC 21-94 (Dec. 13, 1994).

In discussing the requirements of 38 C.F.R. § 3.352(a), the 
United States Court of Appeals for Veterans Claims (Court) 
noted:  (1) it is mandatory for VA to consider the enumerated 
factors within the regulation; (2) eligibility requires that 
at least one of the enumerated factors be present; and (3) 
the "particular personal function" refers to the enumerated 
factors.  See Turco v. Brown, 9 Vet. App. 222 (1996).

In the case of a veteran entitled to a pension, but who does 
not qualify for increased pension based on the need for 
regular aid and attendance, an increase in the pension rate 
still may be authorized, nonetheless, if the veteran has 
certain additional severe disabilities or is permanently 
housebound (HB).  The requirements for this increase are met 
when, in addition to having a single permanent disability 
rated or ratable as 100 percent disabling under VA's Schedule 
for Rating Disabilities (the Rating Schedule)-without 
resorting to consideration of unemployability under 38 C.F.R. 
§ 4.17, the veteran:  (1) has additional disability or 
disabilities independently ratable at 60 percent or more, 
separate and distinct from the permanent disability rated as 
100 percent disabling and involving different anatomical 
segments or bodily systems, or (2) is "permanently 
housebound" due to his disability or disabilities.  38 
U.S.C.A. §§ 1502(c), 1521(e); 38 C.F.R. § 3.351(d).  
Permanently housebound is defined as "substantially confined 
to his or her dwelling and the immediate premises or, if 
institutionalized, confined to the ward or clinical area, and 
it is reasonably certain that the disability and resultant 
confinement will continue throughout his or her lifetime."

The additional 60 percent rating alluded to above may be 
achieved by adding multiple disabilities that, together, 
combine to a 60 percent rating.  However, there is an express 
prohibition against combining separate ratings to achieve the 
100 percent schedular rating alluded to above.  See 
VAOPGCPREC 66-91 (Aug. 15, 1991).

As indicated in the Board's March 2001 remand, the veteran 
needed to undergo comprehensive VA cardiovascular, 
orthopedic, and gastrointestinal examinations to obtain 
medical opinions concerning the current severity of his 
disabilities in light of the specific criteria used to rate 
each of them.  See 38 C.F.R. Part 4, Diagnostic Codes 5003, 
5010, 5260, 5261, 5292, 5293, 5295, 6100, 7005, 7017, 7347, 
7527, etc.  See also Massey v. Brown, 7 Vet. App. 204 (1994) 
(consideration of factors wholly outside the rating schedule 
is error as a matter of law).  The codes used to rate his 
cardiovascular disability, for example, consider whether he 
has congestive heart failure (CHF) and, if so, the number of 
episodes that he has experienced during the past year.  Those 
codes also consider his metabolic equivalents score (i.e., 
his METS, multiples of resting oxygen uptake) at the point 
that he begins to experience dyspnea, fatigue, angina, 
dizziness and syncope, as well as the extent, if any, that he 
may experience left ventricular dysfunction and, if so, his 
ejection fraction.

The codes used to determine the severity of the veteran's 
orthopedic, i.e., musculoskeletal disabilities, on the other 
hand, consider such factors as the extent of his limitation 
of motion.  And this includes any additional limitation of 
motion that he may experience above and beyond that 
objectively demonstrated due to pain, 
instability/weakness/weakened movement, premature/excess 
fatigability, or incoordination-particularly during times 
when his symptoms "flare up," such as during prolonged use 
or physical activity of any sort.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995), citing 38 C.F.R. §§ 4.40, 4.45, and 
4.59.


Lastly, the codes used to rate the veteran's gastrointestinal 
conditions consider whether he has recurring pancreatitis 
and, if so, the frequency of the attacks of abdominal pain, 
any loss of normal body weight, or other findings showing 
continuing pancreatic insufficiency between acute attacks.

All of the above medical evaluations, mind you, were done 
with the ultimate underlying goal of determining whether the 
veteran's disabilities-as a whole, are so severe that he 
needs the regular aid and attendance of another person 
or, alternatively, is housebound.  And according to the 
results of his several VA medical examinations, which he 
underwent in September 2001 on remand, he does not meet 
either requirement for SMP.

Although the veteran very obviously has several disabilities, 
the determinative issue is their relative severity in 
relation to his personal need for aid and attendance or 
housebound status.  And when examined by a VA physician in 
September 2001, the veteran indicated that, despite his 
ischemic heart disease, he has never had any chest pain.  He 
also admitted that he only occasionally has dizzy spells and, 
even then, they are only "mild" like a wavy feeling.  He 
went on to note that he recently began treating this with 
medication (meclizine), which he reportedly started taking 
about 1 month prior to his VA examination, and that he has 
been "doing well" since then.  He never has experienced any 
congestive heart failure, which he also admitted.  He said 
that he can only walk about 150 yards on level ground using a 
cane, can only drive short distances (very limited), 
and does not usually do any gardening or dancing.  But his 
blood pressure was well within normal limits during the 
objective clinical portion of his VA cardiovascular 
examination, and there was no evidence of cardiac 
enlargement.  He also had regular pulses, normal heart sounds 
1 and 2 (although S3 and S4 were not heard), and normal 
peripheral pulses.  Nor was there evidence of congestive 
heart failure.  In assessing his overall cardiac status, the 
examining VA physician indicated the veteran has a functional 
classification 2 and a work capacity of 3 METS, contributed 
by a combination of his knee pain as well as his shortness of 
breath caused by the exertion attributed to his ischemic 
heart disease.  But that same VA physician also went on to 
note at the conclusion of the orthopedic examination that the 
veteran does not have significant degenerative joint disease 
(i.e., arthritis) involving any of his joints, and even 
though he has degenerative joint disease affecting multiple 
joints (namely, his shoulders, lumbar spine, and left hand), 
as well as lumbar disc disease and chondromalacia of his 
patellae (knees), his degenerative joint disease is only 
"mild" and "he is not disabled due to this."

That examining VA physician based his professional medical 
opinion concerning the overall status of the veteran's 
orthopedic disabilities on the results of his objective 
clinical evaluation and a review of his pertinent medical 
history.  So the opinion was well informed and based not only 
on the objective clinical data but also an independent review 
of the record on appeal.  It therefore deserves significant 
probative weight.  See Elkins v. Brown, 5 Vet. App. 474 
(1993); see also Owens v. Brown, 7 Vet. App. 429 (1995); 
Swann v. Brown, 5 Vet. App. 229 (1993).  And, indeed, all of 
the veteran's orthopedic complaints primarily pertained to 
his knees (of pain, etc.), with absolutely no mention 
whatsoever of any symptoms referable to his shoulders.  And 
he even initially did not mention any symptoms referable to 
his low back, until later during the evaluation, and even 
then he said that he only "occasionally" experiences pain 
in this area.  He had either completely normal or-at worst, 
no more than slight limitation of motion in his hips, knees, 
ankles, shoulders, hands, and low back.  And that was true 
even considering the extent of his pain.  There also were no 
or-at worst, very minimal objective clinical indications of 
swelling, tenderness, and instability.  Obviously then, the 
veteran did not have sufficient orthopedic or cardiovascular 
functional impairment to conclude that he needs the regular 
aid and attendance of another person or is housebound.

The results of the September 2001 VA gastrointestinal 
examination also do not show that the veteran either needs 
the regular aid and attendance of another person or is 
housebound.  After reviewing his medical records concerning 
his treatment in recent years, and conducting an objective 
clinical evaluation, the examining VA physician indicated 
there had been no recurrence of the gastric bleed or 
pancreatitis, as evidenced by the absence of any abdominal 
pain.  Also, according to the VA examiner, the veteran's 
weight has remained stable, and he does not have steatorrhea, 
malabsorption, or malnutrition.

Even the statements and medical records submitted by the 
veteran's primary care private physician, A. F. Breazeale, 
M.D., are not sufficient to show the veteran either needs the 
regular aid and attendance of another person or is 
housebound.  Dr. Breazeale submitted copies of his clinical 
treatment records dating as far back as 1982, and he even 
conducted special physical examinations in September 1999 and 
more recently in December 2001 for the specific purpose of 
determining whether the veteran either needs the regular aid 
and attendance of another person or is housebound.  And on 
each of those occasions, Dr. Breazeale indicated the veteran 
can drive a car and even walk-albeit with some limitations 
insofar as the need to use a walker to assist with ambulation 
and the inability to actually travel.  Dr. Breazeale further 
indicated the veteran can care for the needs of nature, 
feed himself, dress and undress himself, bathe himself, get 
out of bed, and even briefly get outdoors if he so chooses-
such as for doctor's appointments, etc.  Moreover, Dr. 
Breazeale indicated the veteran's blood pressure is within 
normal limits, that he has a clear chest, has a normal sinus 
rhythm (NSR) for his heart, and that he has normal range of 
motion (ROM) in his extremities, albeit with pain in his 
knees.  Other negative findings noted by Dr. Breazeale 
include the absence of bladder/bowel dysfunction (except for 
constipation) or blindness even though the veteran has 
glaucoma.  He reportedly sometimes experiences vertigo and 
has syncope episodes and poor circulation, but, again, not to 
the extent that he either needs the regular aid and 
attendance of another person or is housebound.  Rather, the 
type of limitations described by Dr. Breazeale in the reports 
of his September 1999 and December 2001 medical evaluations 
involve not so much what the veteran cannot do but, instead, 
how long he can actually do it.  And while Dr. Breazeale 
indicated the veteran sometimes may need assistance for basic 
care (e.g., bathing or home supervision), he did not indicate 
the veteran needs this on a regular basis.  Dr. Breazeale 
also acknowledged just the same that the veteran's prognosis 
is fair assuming that he receives the medication he needs, 
maintains regular visits to the VA hospital, and gets any 
emergency room care as needed.

None of the other medical evidence of record shows the 
veteran either needs the regular aid and attendance of 
another person or is housebound.  This includes the records 
from his private dentist, Dr. Seilers, as well as the 
numerous records of the outpatient treatment that he has 
received at the VA facility in Alexandria, Louisiana, at 
various times during recent years.  The records only show 
ongoing treatment for some, not all, of the disabilities at 
issue.  And there is no objective medical indication that 
even the disabilities treated are so severe that the veteran 
needs the regular aid and attendance of another person or is 
housebound.  And these are the two most important 
considerations at issue.  Therefore, special monthly pension 
is not warranted.

ORDER

The claim for special monthly pension is denied.

		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

